DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the application. 

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
Line 7 of page 4 of the original specification should be amended as follows:
--FIG. 2B and2BB are bottom and end views of the brace of FIG. 1A;--
The second full paragraph of page 10 of the original specification should be amended as follows:
-- A functionality of the exemplary embodiment that is advantageous is illustrated in FIG. 11, to wit, the assembled fence panel can be pivoted to follow a slope. This functionality follows from the differential in size of the slot 8 and opening 22. At the limit position, shown in FIGS. 11-13, the brace and rail are offset from one another in comparison to the level position such that the edges of the opening and slot are vertically offset from one another; for clarity, the span of the slot is indicated in FIG. 13 by [[22′]] 8’ and the span of the opening is indicated by [[8′]] 22’.--

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting area” (of the pickets) consisting of “one or more protrusions” and the “connecting portion” (the braces) consisting of “one or more/a corresponding number of holes”, as is required by claims 2 and 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re Claim 7:  Claim 7 recites the limitation "the connecting areas" in lines 7-8 and the limitation “the connecting portions” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
	Clarification and correction are required. 
	Re Claims 8-11:  These claims are considered indefinite because they depend from indefinite claim 7.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacKay (US Patent Application Publication 2005/0045863).
	Re Claim 1:  MacKay discloses a fencing system comprising:
pickets (47), each picket being elongate and having one or more connecting areas (60, 61, 62, 63; Fig. 2); 
braces (80), each brace being elongate with a plurality of connecting portions (apertures 81 in combination with tabs 82; see Fig. 2) spaced apart along the length of the brace and a slot (apertures 81) for each connecting portion, having an unlocked position (see Fig. 3) wherein one of the pickets (47) extends through one of the slots (81) of the brace (80) and one of the connecting areas (60) of the one of the pickets is disposed within the brace (80) in longitudinal spaced relation to the connecting portion (82) of the one of the slots, the slot (81) for each connecting portion being adapted to allow longitudinal movement of the brace from the unlocked position to a locked position (see Fig. 5) while the one of the pickets (47) extends through the one of the slots (81) of the brace wherein the one of the connecting areas (60) of the one of the pickets is disposed within the brace (80) and aligned with the connecting portion (82) of the one of the slots in the locked position (Fig. 5);
rails (45; Fig. 2), each rail adapted to receive a brace (80) for telescopic movement and having a plurality of openings (75) adapted to communicate with the slots (81) of the braces to permit through passage of the pickets (47) and to limit longitudinal movement of the pickets; 
whereby a plurality of pickets (47), rails (45) and braces (80) can be assembled into a fence panel (C; Fig. 1) and the braces (80) can be driven relative to their respective rails (45) from the unlocked position to the locked position to lock the fence panel together.
Re Claim 3:  MacKay discloses a fencing system wherein the connecting area (60; see Fig. 3) consists of one or more holes (60) and the connecting portion (82) consists of one or more protrusions (82).
Re Claim 5:  MacKay discloses a fencing system wherein: 
alignment of the connecting area (60) with the connecting portion (82) in the locked position (Fig. 5) limits vertical movement of the picket (47) and longitudinal movement (for example, movement to the right in Fig. 5) of the brace (80).
Re Claim 6:  MacKay discloses a fencing system wherein: 
alignment of the connecting area (60) with the connecting portion (82) in the locked position (Fig. 5) limits rotational movement of the picket (47).
Re Claim 7:  MacKay discloses a method of assembling a fence panel (C; Fig. 1) consisting of:
telescopically inserting one or more braces (80; Fig. 2) into a corresponding number of rails (45); 
aligning slots (81) in each of the braces (80) with openings (75) in the corresponding rail (45) to allow insertion of pickets (47) through the slots and the openings; 
inserting the pickets (47) through the slots (81) and the openings (75) so that the connecting areas (60) of the pickets are disposed within the braces (80) in longitudinal spaced relation to the connecting portions (82) of the slots and the openings limit longitudinal movement of the pickets; 
driving the braces (80) in a longitudinal direction (to the position of Fig. 5) relative to the corresponding rail (45) to bring the connecting areas (60) of the pickets (47) into alignment with the connecting portions (82) of the slots, thereby locking the pickets and braces together.
Re Claim 9:  MacKay discloses a fencing system wherein 
each connecting area (60) consists of one or more holes (60) and the connecting portion (82) consists of a corresponding number of protrusions (82); and 
bringing the protrusions (82) into alignment with the holes (60) results in the protrusions entering into the holes.
Re Claim 10:  MacKay discloses a fencing system wherein bringing the connecting areas (60) of the pickets into alignment with the connecting portions (82) of the slots (81) limits vertical movement of the pickets (47) and longitudinal movement (for example, movement to the right in Fig. 5) of the braces (80).
Re Claim 11:  MacKay discloses a fencing system wherein bringing the connecting areas (60) of the pickets into alignment with the connecting portions (82) of the slots (81) limits rotational movement of the pickets (47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MacKay (US Patent Application Publication 2005/0045863).
Re Claims 2 and 8:  MacKay, as discussed for claims 1 and 7 above, discloses a fencing system/method significantly as claimed except wherein the connecting area consists of one or more protrusions and the connecting portion consists of one or more holes (as is require by claim 2); and wherein each connecting area consists of one or more holes and the connecting portion consists of a corresponding number of protrusions; and bringing the protrusions into alignment with the holes results in the protrusions entering into the holes (as is require by claim 8).
Instead, MacKay discloses an embodiment (see Fig. 7) in which the connecting area (90) of the pickets consists of one or more holes (the portion that engage tabs 91, 92) and the connecting portion of the brace (80) consists of one or more protrusions (tabs 91, 92), which is the opposite arrangement of that required by claims 2 and 8.
Examiner notes that it has been held that the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In addition, it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of MacKay such that the connecting area consists of one or more protrusions and the connecting portion consists of one or more holes (as is require by claim 2); and wherein each connecting area consists of one or more holes and the connecting portion consists of a corresponding number of protrusions; and bringing the protrusions into alignment with the holes results in the protrusions entering into the holes (as is require by claim 8), since such a modification would involve only a routine reversal of parts. 




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MacKay (US Patent Application Publication 2005/0045863), as applied to claims 1, 3, 5-7, and 9-11  above, and further in view of Stein (US Patent Application Publication 2004/0188663).
Re Claim 4:  MacKay, as discussed for claim 1 above, discloses a fencing system significantly as claimed except wherein: each brace consists of two parallel vertical sides connected by a horizontal side through which the slots are formed; and each rail consists of two parallel vertical walls connected by a horizontal wall through which the openings are formed and an inwardly facing lip on each of the parallel vertical walls in vertical spaced relation to the horizontal wall.
Stein teaches the use of a fencing system (see Figs. 9-10) comprising pickets (12), braces (18) configured to secure the pickets, and rails (16) configured to receive the brackets, and further wherein: each brace (18) consists of two parallel vertical sides (28) connected by a horizontal side (the top web of lower rail member 18) through which slots (22) are formed; and each rail (16) consists of two parallel vertical walls (19) connected by a horizontal wall (the top web of upper rail member 16) through which openings (32) are formed and an inwardly facing lip (30; Figs. 9-10) on each of the parallel vertical walls (19) in vertical spaced relation to the horizontal wall, for the purpose of snugly engaging the rail and the brace.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of MacKay such that each brace consists of two parallel vertical sides connected by a horizontal side through which the slots are formed; and each rail consists of two parallel vertical walls connected by a horizontal wall through which the openings are formed and an inwardly facing lip on each of the parallel vertical walls in vertical spaced relation to the horizontal wall, as taught by Stein, for the purpose of snugly engaging the rail and the brace.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678